Order entered February 26, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-01083-CV

      MICHAEL D. HEATLEY, HEATLEY CAPITAL CORPORATION, AND HC
                      DEVELOPERS, LLC, Appellants

                                               V.

                  RED OAK 86, LP. AND CHARLES JOHNSON, Appellee

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-08-09010

                                              ORDER
       On February 6, 2019, we ordered court reporter Vielica Dobbins to file, no later than

February 19, 2019, either the reporter’s record or written verification no hearings were recorded

or appellants had not paid or made arrangements to pay for the record. Ms. Dobbins has

responded by asking for an extension until March 25, 2019 to file the record.

       We GRANT the extension and ORDER the reporter’s record be filed no later than

March 25, 2019. Because the record was first due October 27, 2018, we caution Ms. Dobbins

that extension requests will be disfavored.

                                                       /s/   KEN MOLBERG
                                                             JUSTICE